 


117 HR 5410 IH: National Security Reforms and Accountability Act
U.S. House of Representatives
2021-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
117th CONGRESS1st Session 
H. R. 5410 
IN THE HOUSE OF REPRESENTATIVES 
 
September 29, 2021 
Mr. McGovern (for himself, Mr. Meijer, Mr. DeFazio, Ms. Mace, Ms. Lee of California, Mr. Castro of Texas, and Mr. Lieu) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on Transportation and Infrastructure, and Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To provide for clarification and limitations with respect to the exercise of national security powers, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the National Security Reforms and Accountability Act.  (b)Table of contentsThe table of contents for this Act is as follows:  
 
Sec. 1. Short title; table of contents. 
Title I— War Powers Reform  
Sec. 101. Short title. 
Sec. 102. Purpose and policy. 
Sec. 103. Consultation and notification. 
Sec. 104. Specific statutory authorization required. 
Sec. 105. Congressional priority procedures for joint resolution. 
Sec. 106. Interpretation of joint resolution. 
Sec. 107. Judicial review. 
Sec. 108. Termination of funding; termination of use of military force. 
Sec. 109. Law of Armed Conflict, international humanitarian law, and the treaty obligations of the United States. 
Sec. 110. Definitions. 
Title II—Arms Export Reform 
Sec. 201. Short title. 
Sec. 202. Congressional review and approval of certain sales, exports, leases, and loans of defense articles and services. 
Sec. 203. Prohibition on transfer of defense articles and defense services to countries that commit genocide or violations of international humanitarian law. 
Title III—National Emergencies Reform Act 
Sec. 301. Short title. 
Sec. 302. Congressional review of national emergencies. 
Sec. 303. Reporting requirements. 
Sec. 304. Disclosures to Congress of presidential documents relating to emergency actions. 
Sec. 305. Conforming amendments. 
Sec. 306. Effective date; applicability. 
I War Powers Reform  
101.Short titleThis title may be cited as the War Powers Resolution Modernization and Accountability Act.  102.Purpose and policySection 2 of the War Powers Resolution (50 U.S.C. 1541) is amended— 
(1)in subsection (a), by striking imminent involvement in hostilities is clearly indicated by the circumstances and inserting there is a serious risk of hostilities; (2)in subsection (b), by inserting declare war, exercise enumerated war powers, and after Congress shall have the power to; and 
(3)in subsection (c)— (A)in the matter preceding paragraph (1)— 
(i)by striking powers and inserting authority; and (ii)by striking imminent involvement in hostilities is clearly indicated by the circumstances and inserting there is a serious risk of hostilities; and 
(B)by amending paragraph (3) to read as follows: (3) when necessary to repel a sudden attack, or respond to a concrete, specific, and immediate threat of such a sudden attack upon the United States, its territories or possessions, United States forces, or United States citizens.. 103.Consultation and notificationSection 3 of the War Powers Resolution (50 U.S.C. 1542) is amended— 
(1)in the section heading, by inserting and notification after consultation; (2)by striking The President and inserting (a) The President;  
(3)by inserting , including with the appropriate congressional committees and leadership, after consult with Congress;  (4)by striking imminent involvement in hostilities is clearly indicated by the circumstances and inserting there is a serious risk of hostilities;  
(5)by striking until United States Armed Forces and inserting , including submitting to the appropriate congressional committees and leadership any and all information and materials relied on to justify the decision to introduce and continue the deployment of United States forces, until such forces; and (6)by adding at the end the following: 
 
(b)The President shall notify the Congress, including the appropriate congressional committees and leadership— (1)before United States forces are introduced into the territory, airspace, or waters of a foreign country while equipped for combat, except with respect to deployments that relate solely to supply, replacement, repair, or training of such forces; and 
(2)before United States forces are introduced into the territory, airspace, or waters of a foreign country in which there are already United States forces equipped for combat if the introduction of such forces would substantially enlarge the overall number of United States forces equipped for combat located in that country or otherwise substantially increase the military capabilities of United States forces. (c)In the event that circumstances prohibit the notification required by subsection (b) prior to the introduction of United States forces, the President shall provide such notification not later than 48 hours after such introduction, including an explanation of why it could not be offered prior to such introduction. 
(d)The notification required by subsection (b) or (c) shall include, at a minimum, the circumstances necessitating the introduction of United States forces, the statutory or constitutional authority for such introduction, and the expected scope and duration of the use of such forces.. 104.Specific statutory authorization requiredThe War Powers Resolution (50 U.S.C. 1541 et seq.) is amended— 
(1)by striking sections 4, 5, 6, and 7; (2)by redesignating sections 8, 9, and 10 as sections 6, 11, and 12, respectively; and  
(3)by inserting after section 3 the following:  4.Specific Statutory Authorization Required (a)In the absence of a declaration of war, and except as provided in subsection (b), United States forces may be introduced into hostilities or into situations where there is a serious risk of hostilities only if, before introducing such forces— 
(1)the President submits to the appropriate congressional committees and leadership an initial report in accordance with the requirements of subsection (d)(1) for the use of such forces; and (2)the Congress enacts a specific statutory authorization for the use of such forces. 
(b) 
(1)In the absence of a declaration of war, in any case in which United States forces are introduced into hostilities or into situations where there is a serious risk of hostilities— (A)when necessary to repel a sudden attack, or respond to a concrete, specific, and immediate threat of such a sudden attack, upon the territory, airspace, or waters of the United States, United States forces, or United States citizens; and 
(B)the time required to obtain prior specific statutory authorization for the use of such forces as required under subsection (a) would prevent an effective defense against the attack or threat of attack, the President shall, not later than 48 hours after ordering the use of such forces, inform the appropriate congressional committees and leadership of the President’s decision and describe the use of such forces, the justification for the use of such forces without prior specific statutory authorization, and certify whether hostilities have concluded or are continuing.  (2) (A)Except as provided in subparagraph (B), not later than seven calendar days after ordering the use of United States forces as described in paragraph (1), the President shall submit to the appropriate congressional committees and leadership— 
(i)a request for specific statutory authorization for the use of such forces; and (ii)a report that meets the requirements of subsection (d)(1)(B). 
(B)The requirement to submit a request for specific statutory authorization for the use of United States forces under subparagraph (A) shall not apply in any case in which the President— (i)has withdrawn, removed, or otherwise ceased the use of such forces; and 
(ii)has certified to the appropriate congressional committees and leadership that the President does not anticipate introducing United States forces into hostilities or into situations where there is a serious risk of hostilities for a substantially similar purpose. (c) (1)If the Congress does not enact a specific statutory authorization for the use of United States forces under subsection (b) within 20 days of the introduction of such forces into hostilities or a situation where there is a serious risk hostilities, the President shall withdraw, remove, or otherwise cease the use of such forces. 
(2)The 20-day period described in paragraph (1) shall be extended for not more than an additional 10 days if the President determines and certifies to the Congress in writing that unavoidable military necessity respecting the safety of such forces requires the continued use of such forces for the sole purpose of bringing about the safe removal of such forces. (d) (1) (A)If the Congress does enact a specific statutory authorization for the use of United States forces under subsection (a) or (b), the President shall submit to the appropriate congressional committees and leadership a report in writing on the use of such forces— 
(i)not less frequently than every 30 days; and (ii)as new information becomes available or whenever there is a material change in the information previously reported under this paragraph. 
(B)The report required by subparagraph (A) shall, with respect to each use of United States forces, include the following: (i)The circumstances necessitating the use of such forces. 
(ii)An identification of enemy and opposing forces. (iii)The specific United States constitutional and statutory authorities and international law authorities for the use of such forces with respect to each enemy and opposing force identified pursuant to clause (ii), including an explanation of whether the use of such forces is consistent with existing United States international legal obligations. 
(iv)The total cost of the use of such forces since the introduction of such forces into hostilities or into situations where there is a serious risk of hostilities. (v)The estimated scope and duration of the use of such forces, including the personnel and weapons to be deployed. 
(vi)The country or countries in which such forces are deployed. (vii)A description of— 
(I)the mission of such forces; (II)the outcomes or benchmarks that would indicate the mission is complete; and 
(III)the length of time it is expected to take to meet the objectives of the mission. (viii)An identification of United States allied or partner forces or multilateral organizations that are or may be involved in the deployment. 
(ix)The risk to United States persons or property involved in the deployment. (x)Any other information as may be required to fully inform Congress. 
(C)The report required by subparagraph (A)— (i)shall be submitted in unclassified form without any designation relating to dissemination control; and 
(ii)may include a classified annex only to the extent required to protect the national security of the United States. (2)If the Congress does enact a specific statutory authorization for the use of United States forces under subsection (a) or (b), the Director of the Congressional Budget Office shall submit to the appropriate congressional committees and leadership— 
(A)a report in writing that contains an analysis and estimate of the costs of such use of forces not less frequently than every 180 days until termination of the specific statutory authorization; and (B)a report in writing that contains a final analysis of the costs of such use of forces not later than 30 days after the date of termination of the specific statutory authorization. 
(e)In the event hostilities in which United States forces are engaged extend to a country, organization, or enemy or opposing force that is not identified in a specific statutory authorization pursuant to which United States forces are operating— (1)such extension shall be deemed to constitute a separate introduction of United States forces into hostilities within the meaning of section 3 and this section, including with respect to the limitations and consultation, notification, and reporting requirements described in such sections; and 
(2)such forces may continue to engage in such hostilities only if a new specific statutory authorization is enacted into law in accordance with subsection (a) or (b), as applicable, with respect to such country, organization, or enemy or opposing force. (f) (1)Notwithstanding subsections (a) and (b), at any time during which United States forces are engaged in hostilities without a declaration of war or pursuant to a specific statutory authorization under subsection (a) or (b) before the expiration of the time period specified in paragraph (1) or (2) of subsection (c), as applicable, such forces shall be removed by the President if the Congress enacts a joint resolution directing the President to so remove such forces. 
(2)The expedited procedures described in section 5 shall apply with respect to a joint resolution described in this subsection.. 105.Congressional priority procedures for joint resolutionThe War Powers Resolution, as amended by this Act, is further amended by inserting after section 4 the following: 
 
5.Congressional Priority Procedures for Joint Resolution 
(a)Any joint resolution introduced to provide specific statutory authorization under section 4(a) or under section 4(b) before the expiration of the time period specified in paragraph (1) or (2) of section 4(c) shall be referred to the committee of jurisdiction of the House of Representatives or of the Senate, as applicable, and such committee shall report one such joint resolution, together with its recommendations. If a committee of the House to which such joint resolution has been referred has not reported it, within 10 legislative days in the House of Representatives or 10 session days in the Senate after the date of referral, that committee shall be discharged from further consideration. (b)In the House of Representatives: 
(1)Between the third legislative day and the 13th legislative day after the committee of jurisdiction reports the joint resolution to the House or has been discharged from further consideration thereof, it shall be in order for the chair of the committee of jurisdiction (or a designee) or the sponsor of such joint resolution (or a designee) to announce his or her intent to offer a motion to proceed and to move to proceed to consider the joint resolution, except that the chair of the committee (or a designee) shall have priority in recognition to offer the motion followed by the sponsor.  (2)All points of order against such motion are waived, except that such a motion shall not be in order after the House has disposed of the same joint resolution. A motion to proceed to consider any other joint resolution introduced to provide specific statutory authorization under section 4(a) or under section 4(b) authorizing the use of United States forces for the same purpose as the joint resolution described in preceding sentence shall not be in order after a motion to proceed on the joint resolution described in the preceding sentence has been offered. 
(3)Such motion to proceed shall be scheduled within two legislative days after the date of such announcement. (4)The previous question shall be considered as ordered on the motion to its adoption without intervening motion except 20 minutes of debate equally divided and controlled by a proponent and an opponent. A motion to reconsider the vote by which the motion is disposed of shall not be in order. The motion to proceed shall be subject to a motion to table. 
(5)Upon adoption of the motion to proceed, such joint resolution shall be considered as read. All points of order against such joint resolution, and against its consideration, are waived. The previous question shall be considered as ordered on such joint resolution to final passage without intervening motion, except that two hours of debate shall be equally divided and controlled by— (A)the chair of the committee of jurisdiction (or a designee) and the ranking member of that committee (or a designee); or 
(B)if the sponsor of the such joint resolution made the motion to proceed, the sponsor (or a designee) and an opponent. (6)A motion to reconsider the vote on passage of such joint resolution shall not be in order. 
(c)In the Senate— (1)Notwithstanding Rule XXII of the Standing Rules of the Senate, it is in order at any time after the Committee on Foreign Relations reports such joint resolution to the Senate or has been discharged from its consideration (even though a previous motion to the same effect has been disagreed to) to move to proceed to the consideration of such joint resolution, and all points of order against such joint resolution or against its consideration, are waived. The motion to proceed is not debatable. The motion is not subject to a motion to postpone. A motion to reconsider the vote by which the motion is agreed to or disagreed to shall not be in order. If a motion to proceed to the consideration of such joint resolution is agreed to, the joint resolution shall remain the unfinished business until disposed of. 
(2)Debate on such joint resolution, and on all debatable motions and appeals in connection therewith, shall be limited to not more than 10 hours, which shall be divided equally between the majority and minority leaders or their designees. A motion to further limit debate is in order and not debatable. An amendment to, or a motion to postpone, or a motion to proceed to the consideration of other business, or a motion to recommit the joint resolution is not in order. (3)The vote on passage shall occur immediately following the conclusion of the debate on such joint resolution and a single quorum call at the conclusion of the debate, if requested in accordance with the rules of the Senate. 
(4)Appeals from the decisions of the Chair relating to the application of the rules of the Senate, as the case may be, to the procedure relating to such joint resolution shall be decided without debate. (5)Debate in the Senate of any veto message with respect to such resolution, including all debatable motions and appeals in connection with such resolution, shall be limited to 10 hours, to be equally divided between, and controlled by, the majority leader and the minority leader or their designees. 
(d) 
(1)If, before passage by one House of a joint resolution of that House, that House receives a joint resolution to provide specific statutory authorization from the other House, then the following procedures shall apply: (A)The joint resolution of the other House shall not be referred to a committee. 
(B)With respect to the joint resolution of the House receiving the legislation— (i)the procedure in that House shall be the same as if no joint resolution had been received from the other House; but 
(ii)the vote on passage shall be on the joint resolution of the other House. (2)If one House fails to introduce a joint resolution to provide specific statutory authorization under section 4(a) or under section 4(b), the joint resolution of the other House shall be entitled to expedited floor procedures under this section.  
(3)If, following passage of the joint resolution in the Senate, the Senate then receives a joint resolution to provide specific statutory authorization from the House of Representatives, the joint resolution shall not be debatable.  (4)The provisions of this subsection shall not apply in the House of Representatives to a joint resolution which is a revenue measure. 
(e)This section is enacted by Congress— (1)as an exercise of the rulemaking power of the Senate and the House of Representatives, respectively, and as such are deemed a part of the rules of each House, respectively, but applicable only with respect to the procedure to be followed in that House in the case of legislation described in those sections, and supersede other rules only to the extent that they are inconsistent with such rules; and 
(2)with full recognition of the constitutional right of either House to change the rules (so far as relating to the procedure of that House) at any time, in the same manner, and to the same extent as in the case of any other rule of that House.. 106.Interpretation of joint resolutionSection 6 of the War Powers Resolution, as redesignated by section 104(2), is amended to read as follows:  
 
6.Interpretation of Joint Resolution 
(a)Specific statutory authorization for the use of United States forces shall not be inferred— (1)from any provision of law, including any provision contained in any appropriations Act, unless such provision expressly authorizes the use of such forces and states that it is intended to constitute specific statutory authorization within the meaning of this joint resolution; or 
(2)from any source of international legal obligation binding on the United States, including any resolution of the United Nations Security Council or any treaty unless such treaty is implemented by legislation specifically authorizing the use of such forces and stating that it is intended to constitute specific statutory authorization within the meaning of this joint resolution.  (b)Nothing in this joint resolution may be construed to affect the authority granted by the Constitution to the Congress or of the President, or the provisions of any treaty or other international agreement that is in force with respect to the United States before, on, or after the date of the enactment of this section.. 
107.Judicial reviewThe War Powers Resolution (50 U.S.C. 1541 et seq.), as amended by this Act, is further amended by inserting after section 6 the following:  7.Judicial Review (a) (1)If an officer or employee of the executive branch, including the President and an officer or employee of the Executive Officer of the President, fails to comply with a provision of this joint resolution, upon the adoption of a resolution described in subsection (b), the House of Representatives or the Senate may bring an action in the name of the House of Representatives or the Senate (as the case may be) for such relief as may be appropriate, including declaratory judgment and any form of ancillary relief, including injunctive relief. 
(2)An action brought under this section shall be brought— (A)in the case of an action brought by the House of Representatives, by the Office of the General Counsel of the House of Representatives or such successor office to such Office as the House may designate; or 
(B)in the case of an action brought by the Senate, by the Office of the Senate Legal Counsel or such successor office to such Office as the Senate may designate. (b) (1)A resolution described in this subsection is a resolution described as follows: 
(A)The resolution does not have a preamble. (B)The title is as follows: Authorizing an action under section 7 of the War Powers Resolution.. 
(C)The matter after the resolving clause is as follows: That the ________ is authorized and directed to bring an action under section 7 of the War Powers Resolution to obtain relief from the failure of ________ to comply with _______ of the War Powers Resolution., with the first blank space filled in with the identification of the office responsible for bringing an action under this section for the House of Congress involved, the second blank space filled in with the name and position of the officer or employee of the executive branch who has failed to comply with a provision of this Act, and the third blank space filled in with the provision of this joint resolution with which such officer or employee failed to comply. (2)The expedited procedures described in section 5 shall apply with respect to a resolution described in this subsection. 
(c)For purposes of this section, the failure of an officer or employee of the executive branch, including the President and an officer or employee of the Executive Officer of the President, to provide any information to Congress as required by this joint resolution shall be treated as the failure of such officer or employee to comply with this joint resolution. (d)The following rules shall apply with respect to any action brought by the House of Representatives or Senate pursuant to the authority of this section:  
(1)The action shall be filed in the United States District Court for the District of Columbia, and shall be heard not later than 30 days after the action is filed by a 3-judge court convened pursuant to section 2284 of title 28, United States Code. (2)A copy of the complaint shall be delivered promptly to the Clerk of the House of Representatives (in the case of an action brought by the House) and the Secretary of the Senate (in the case of an action brought by the Senate). 
(3)A final decision in the action shall be reviewable only by appeal directly to the Supreme Court of the United States. Such appeal shall be taken by the filing of a notice of appeal within 10 days, and the filing of a jurisdictional statement within 30 days, of the entry of the final decision. (4)It shall be the duty of the United States District Court for the District of Columbia and the Supreme Court of the United States to advance on the docket and to expedite to the greatest possible extent the disposition of the action and appeal. 
(e)Nothing in this section may be construed to affect the treatment of the failure of an officer or employee of the executive branch, including the President and an officer or employee of the Executive Officer of the President, to comply with a provision of this joint resolution as a legal wrong because of agency action for purposes of obtaining judicial review under section 702 of title 5, United States Code.. 108.Termination of funding; termination of use of military forceThe War Powers Resolution (50 U.S.C. 1541 et seq.), as amended by this Act, is further amended by inserting after section 7 the following: 
 
8.Termination of Funding 
(a)Notwithstanding any other provision of law, no funds authorized to be appropriated or otherwise made available under any provision of law may be obligated or expended for any activity by United States forces for which— (1)prior congressional authorization is required under section 4(a) but has not been obtained; or 
(2)congressional authorization is required under section 4(b) but has not been obtained before the expiration of the time period specified in paragraph (1) or (2) of section 4(c), as the case may be. (b)For such time as may be necessary, not to exceed six months after the expiration of a specific statutory authorization for the use of United States forces, military force may be used for defensive purposes only as necessary to end the deployment or engagement of United States forces pursuant to this joint resolution. . 
109.Law of Armed Conflict, international humanitarian law, and the treaty obligations of the United StatesThe War Powers Resolution (50 U.S.C. 1541 et seq.), as amended by this Act, is further amended by inserting after section 8 the following:  9.Law of Armed Conflict, International Humanitarian Law, and the Treaty Obligations of the United States United States forces may not be introduced into hostilities or into situations where there is a serious risk of hostilities in a manner inconsistent with the Law of Armed Conflict, international humanitarian law, or the treaty obligations of the United States.. 
110.Definitions 
(a)In generalThe War Powers Resolution (50 U.S.C. 1541 et seq.), as amended by this Act, is further amended by inserting after section 9 the following:  10.Definitions In this joint resolution: 
(1)The term appropriate congressional committees and leadership means— (A)in the House of Representatives— 
(i)the Committee on Foreign Affairs, the Committee on Armed Services, the Permanent Select Committee on Intelligence, and the Committee on Appropriations; and (ii)the Speaker, the majority leader, and the minority leader; and 
(B)in the Senate— (i)the Committee on Foreign Relations, the Committee on Armed Services, the Select Committee on Intelligence, and the Committee on Appropriations; and 
(ii)the majority leader and the minority leader. (2)The term hostilities means any situation involving any continuous or intermittent use of lethal or potentially lethal force by or against United States forces (or, for purposes of paragraph (3)(B), foreign regular or irregular forces) carried out through land, sea, air, space, or cyber operations, or through any other domain, including whether or not such force is deployed remotely. 
(3)The term introduce means— (A)with respect to hostilities or a situation in which there is a serious risk of hostilities, any commitment, engagement, or other involvement of United States forces (or, for purposes of paragraph (3)(B), of foreign regular or irregular forces), whether or not constituting self-defense measures by United States forces, in response to an attack or imminent threat of attack outside the United States, and whether or not United States forces are present or operating remotely launched, piloted, or directed attacks; or 
(B)the use, including assigning or temporary detailing, of members of United States forces to— (i)command, advise, assist, accompany, coordinate, or train any foreign regular or irregular forces engaged in hostilities or in a situation in which there is a serious risk that those foreign forces become engaged in hostilities; or 
(ii)provide any other type of support that would render the United States a party to a conflict in which it is not already engaged or be more likely than not to do so.  (4)The term serious risk of hostilities means any situation in which there exists a substantial possibility that United States forces (or, for purposes of paragraph (3)(B), foreign regular or irregular forces) will become engaged in hostilities, irrespective of any belief that the presence of such forces will deter the onset of hostilities.  
(5)The term specific statutory authorization means any joint resolution introduced after the date of the enactment of the War Powers Resolution Modernization and Accountability Act and enacted into law to authorize the introduction of United States forces into hostilities or into situations where there is a serious risk of hostilities that sets forth, at a minimum, the following: (A)A clearly defined mission and operational objectives, the identity of all specific entity or entities against which force is authorized, and the foreign country or countries in which the hostilities by such forces are authorized. 
(B)A requirement the President seek from the Congress a subsequent specific statutory authorization, in accordance with the requirements of section 4, for any expansion of the mission to include new operational objectives, additional enemy forces, or new countries in which such forces are operating, in each case to the extent not specifically identified in the previous authorization. (C)A termination of the authorization for the use of such forces within two years absent the enactment of a subsequent specific statutory authorization for such use of the United States forces. 
(6)The term substantially enlarge means, for any 30-day period, an increase in the overall number of United States forces, including temporary duty or rotational forces, that is the lesser of— (A)an increase of 25 percent or more of the number of such forces; or 
(B)an increase of 1,000 or more of the number of such forces. (7)The term train or training has the meaning given the term military education and training in section 644 of the Foreign Assistance Act of 1961 (22 U.S.C. 2403). 
(8)The term United States forces means any individuals who are employed by, or under contract to, or under the direction of, any department or agency of the United States Government who are or may be— (A)deployed and equipped for combat; or  
(B)engaged in the use of lethal or potentially lethal force carried out through land, sea, air, space, or cyber operations, or through any other domain. (b)Use of term forcesThe War Powers Resolution (50 U.S.C. 1541 et seq.), as amended by this Act, is further amended— 
(1)by striking Armed Forces each place it appears and inserting forces; and (2)by striking armed forces each place it appears and inserting forces. 
IIArms Export Reform 
201.Short titleThis title may be cited as the Arms Export Control Reform Act. 202.Congressional review and approval of certain sales, exports, leases, and loans of defense articles and services (a)In generalSection 36 of the Arms Export Control Act (22 U.S.C. 2776) is amended— 
(1)by redesignating subsections (e), (f), (g), (h), and (i) as subsections (f), (g), (h), (i), and (j), respectively; and (2)by inserting after subsection (d) the following: 
 
(e)Congressional review and approval of certain sales, exports, leases, and loans of defense articles and services 
(1)In generalExcept as provided in paragraph (3) and subject to paragraph (4)— (A)no letter of offer to sell any defense articles or services described in paragraph (2) may be issued under this Act with respect to a proposed sale to a foreign country or international organization unless— 
(i)the President transmits to Congress a numbered certification with respect to the letter of offer containing the information described in paragraphs (1) and (4) of subsection (b); and (ii)there is enacted into law a joint resolution of approval under paragraph (5) with respect to the letter of offer; 
(B)no license may be issued under this Act (other than with regard to a sale under section 21 or 22 of this Act), including under section 38 of this Act, for the export of any defense articles or services described in paragraph (2) with respect to a proposed export to a foreign country or international organization unless— (i)the President transmits to Congress an unclassified numbered certification with respect to the license containing the information described in subsection (c)(1); and 
(ii)there is enacted into law a joint resolution of approval under paragraph (5) with respect to the license; and (C)no agreement to lease defense articles described in paragraph (2) may be entered into under chapter 6 of this Act with respect to a proposed lease to a foreign country, or to loan defense articles under chapter 2 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2311 et seq.) with respect to a proposed loan to a foreign country, unless— 
(i)the President transmits to Congress a written certification with respect to the agreement containing the information described in section 62(a); and (ii)there is enacted into law a joint resolution of approval under paragraph (5) with respect to the agreement. 
(2)Defense articles and services describedDefense articles and services described in this paragraph are the following: (A)Firearms and ammunition of $1,000,000 or more. 
(B)Air to ground munitions of $14,000,000 or more. (C)Tanks, armored vehicles, and related munitions of $14,000,000 or more. 
(D)Fixed and rotary, manned or unmanned aircraft of $14,000,000 or more. (E)Services or training of $14,000,000 or more. 
(3)ExceptionThe requirements of subparagraphs (A)(ii), (B)(ii), and (C)(ii) of paragraph (1) shall not apply with respect to a proposed sale, export, lease, or loan of defense articles or services to the North Atlantic Treaty Organization (NATO), any member country of NATO, Australia, Japan, the Republic of Korea, Israel, New Zealand, or Taiwan if a joint resolution of approval under paragraph (5) with respect to the sale, export, lease, or loan is not introduced in either House of Congress during the 15-day period beginning on the date on which Congress receives a numbered certification under subparagraph (A)(i) with respect to the sale, an unclassified numbered certification under subparagraph (B)(i) with respect to the export, or a written certification under subparagraph (C)(i) with respect to the lease or loan.  (4)Emergency procedures (A)In generalThe requirement that a joint resolution of approval be enacted into law for purposes of subparagraph (A)(ii), (B)(ii), or (C)(ii) of paragraph (1) shall not apply with respect to a proposed sale, export, lease, or loan of defense articles or services if the President— 
(i)subject to subparagraph (B) and except as provided in subparagraph (C), determines that an emergency exists that requires the sale, export, lease, or loan to be in the national security interest of the United States; and (ii)submits to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate such determination and justification for the determination, and which also includes a specific and detailed description of how the waiver of the congressional review requirements directly responds to or addresses the circumstances of the emergency cited in the determination. 
(B)The President may make a determination under subparagraph (A)(i) only if the President certifies to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate that the defense articles or services to be sold, exported, leased, or loaned will be delivered not later than 60 days after the date of such certification. (C)The President may not make a determination under subparagraph (A)(i) in the case of a proposed sale, export, lease, or loan of defense articles or services that include manufacturing or co-production of the articles or services outside the United States. 
(5)Review by Congress 
(A)Joint resolution of approval definedIn this paragraph, the term joint resolution of approval means a joint resolution that contains only the following provisions after its resolving clause: (i)In the case of a letter of offer described in paragraph (1)(A), a provision approving the issuance of the letter of offer. 
(ii)In the case of a license described in paragraph (1)(B), a provision approving the issuance of the license. (iii)In the case of a lease or loan agreement described in paragraph (1)(C), a provision approving the agreement. 
(B)Procedures for consideration of joint resolutions of approval 
(i)IntroductionAfter the President transmits to Congress a numbered certification with respect to a letter of offer described in paragraph (1)(A)(i), an unclassified numbered certification with respect to a license described in paragraph (1)(B)(i), or a written certification with respect to the agreement described in paragraph (1)(C)(i), a joint resolution of approval may be introduced in either House of Congress by any member of that House. (ii)Committee referralA joint resolution of approval shall be referred in each House of Congress to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives.  
(iii)Consideration in SenateIn the Senate, the following shall apply: (I)Reporting and dischargeIf the committee to which a joint resolution of approval has been referred has not reported it at the end of 10 session days after its introduction, that committee shall be automatically discharged from further consideration of the resolution and it shall be placed on the calendar. 
(II)Proceeding to considerationNotwithstanding Rule XXII of the Standing Rules of the Senate, when the committee to which a joint resolution of approval is referred has reported the resolution, or when that committee is discharged under subclause (I) from further consideration of the resolution, it is at any time thereafter in order (even though a previous motion to the same effect has been disagreed to) for a motion to proceed to the consideration of the joint resolution, and all points of order against the joint resolution (and against consideration of the joint resolution) are waived. The motion to proceed is subject to 4 hours of debate divided equally between those favoring and those opposing the joint resolution of approval. The motion is not subject to amendment, or to a motion to postpone, or to a motion to proceed to the consideration of other business. (III)Floor considerationA joint resolution of approval shall be subject to 10 hours of consideration, to be divided evenly between the proponents and opponents of the resolution. 
(IV)AmendmentsNo amendments shall be in order with respect to a joint resolution of approval. (V)Motion to reconsider final voteA motion to reconsider a vote on passage of a joint resolution of approval shall not be in order. 
(VI)AppealsPoints of order, including questions of relevancy, and appeals from the decision of the Presiding Officer, shall be decided without debate. (VII)Receipt of resolution from HouseIf, before passing a joint resolution of approval, the Senate receives from the House a joint resolution of approval from the House, then— 
(aa)the joint resolution of the House shall not be referred to a committee and shall be deemed to have been discharged from committee on the day it is received; and (bb)the procedures set forth in this clause shall apply in the Senate to the joint resolution received from the House to the same extent as such procedures apply to a joint resolution of the Senate.  
(C)Rules of the House and SenateThis paragraph is enacted by Congress— (i)as an exercise of the rulemaking power of the Senate and the House of Representatives, respectively, and as such is deemed a part of the rules of each House, respectively, but applicable only with respect to the procedure to be followed in the House in the case of joint resolutions described in this section, and supersedes other rules only to the extent that it is inconsistent with such other rules; and 
(ii)with full recognition of the constitutional right of either House to change the rules (so far as relating to the procedure of that House) at any time, in the same manner, and to the same extent as in the case of any other rule of that House. . (b)Conforming amendments (1)Government-to-government sales (A)In generalSection 36(b) of the Arms Export Control Act (22 U.S.C. 2776(b)) is amended— 
(i)in paragraph (1)— (I)in the matter preceding subparagraph (A), in the first sentence, by striking Subject to paragraph (6) and inserting Subject to paragraph (4) and subsection (e); and 
(II)in the flush text following subparagraph (P), by striking the last two sentences; (ii)by striking paragraphs (2) and (3); 
(iii)by redesignating paragraphs (4), (5), and (6) as paragraphs (2), (3), and (4), respectively; (iv)in subparagraph (C) of paragraph (3) (as redesignated), in the first sentence, by striking Subject to paragraph (4) and subsection (e); and 
(v)in paragraph (4) (as redesignated), in the matter preceding subparagraph (A), by striking in paragraph (5)(C) and inserting in paragraph (3)(C). (B)Conforming amendmentSection 38(f)(5)(B)(ii) of such Act (22 U.S.C. 2778(f)(5)(B)(ii)) is amended by striking section 36(b)(5)(A) and inserting section 36(b)(3)(A). 
(2)Commercially licensed salesSection 36(c) of such Act (22 U.S.C. 2776(c)) is amended— (A)in paragraph (1), in the first sentence, by striking Subject to paragraph (5) and inserting Subject to subsection (e);  
(B)by striking paragraphs (2) through (5); and (C)by redesignating paragraph (6) as paragraph (2). 
(3)PublicationSubsection (g) of section 36 of such Act (22 U.S.C. 2776) (as redesignated) is amended— (A)in paragraph (2), by striking and at the end; 
(B)in paragraph (3), by striking the period at the end and inserting ; and; and (C)by adding at the end the following: 
 
(4)each numbered certification transmitted under subsection (e)(1)(A)(i), each unclassified number notification transmitted under subsection (e)(1)(B)(i) and each written certification transmitted under subsection (e)(1)(C)(i)..  (4)Legislative review of leases and loans (A)RepealSection 63 of such Act (22 U.S.C. 2796b) is repealed. 
(B)Conforming amendmentSection 62(b) of such Act (22 U.S. 2976a(b)) is amended, in the first sentence, by striking (and in the case and all that follows through of that section). 203.Prohibition on transfer of defense articles and defense services to countries that commit genocide or violations of international humanitarian law (a)In generalNo defense articles or defense services may be sold, exported, or transferred to any country, and no letter of offer to sell defense articles or defense services to any country and no application for a license to export or transfer defense articles or defense services controlled for export to any country shall be subject to congressional review and approval requirements, regardless of monetary value or emergency, of section 36 of the Arms Export Control Act (22 U.S.C. 2776), if the Secretary of State has credible information that the government, military, security forces, or police of such country has committed or is committing genocide, crimes against humanity, or violations of international humanitarian law after the date of enactment of this Act. 
(b)Assessment of riskAny letter of offer to sell, or any application for a license to export or transfer, defense articles or defense services controlled for export subject to the congressional review and approval requirements, regardless of monetary value, of section 36 of the Arms Export Control Act (22 U.S.C. 2776) shall include an assessment of the risk of the items being used contrary to principles of international humanitarian law, to violate internationally recognized human rights, or to commit acts that may constitute crimes against humanity or genocide, prepared by the Secretary of State through the Assistant Secretary for the Bureau of Democracy, Human Rights, and Labor, in consultation with the Secretary of Defense and the Director of Central Intelligence.  IIINational Emergencies Reform Act 301.Short titleThis title may be cited as the National Emergencies Reform Act.  
302.Congressional review of national emergenciesTitle II of the National Emergencies Act (50 U.S.C. 1621 et seq.) is amended by striking sections 201 and 202 and inserting the following:  201.Declarations of national emergencies (a)Authority To declare national emergenciesWith respect to Acts of Congress authorizing the exercise, during the period of a national emergency, of any special or extraordinary power, the President is authorized to declare such a national emergency by proclamation. Such proclamation shall immediately be transmitted to Congress and published in the Federal Register. 
(b)Specification of provisions of law To be exercisedNo powers or authorities made available by statute for use during the period of a national emergency shall be exercised unless and until the President specifies the provisions of law under which the President proposes that the President or other officers will act in— (1)a proclamation declaring a national emergency under subsection (a); or 
(2)one or more Executive orders relating to the emergency transmitted to Congress and published in the Federal Register. (c)Prohibition on subsequent actions if emergencies not approved (1)Subsequent declarationsIf a joint resolution of approval is not enacted under section 203 with respect to a national emergency before the expiration of the period described in section 202(a), or with respect to a national emergency proposed to be renewed under section 202(b), the President may not, during the remainder of the term of office of that President, declare a subsequent national emergency under subsection (a) with respect to substantially the same facts and circumstances. 
(2)Exercise of authoritiesIf a joint resolution of approval is not enacted under section 203 with respect to a power or authority specified by the President in a proclamation under subsection (a) or an Executive order under subsection (b)(2) with respect to a national emergency, the President may not, during the remainder of the term of office of that President, exercise that power or authority with respect to that emergency. (d)Effect of future lawsNo law enacted after the date of the enactment of this Act may supersede the provisions of this title unless it does so in specific terms, referring to this title, and declaring that such law supersedes the provisions of this title. 
(e)Limitations 
(1)In generalAny emergency powers invoked by the President pursuant to a national emergency declared under this section shall relate to the nature of, and may be used only to address, that emergency. (2)Authorization or funding withheldNo authority available to the President during a national emergency declared under this section may be used to provide authorization or funding for any program, project, or activity for which Congress, on or after the date of the events giving rise to the emergency declaration, has withheld authorization or funding. 
202.Effective periods of national emergencies 
(a)Temporary effective periods 
(1)In generalA declaration of a national emergency under subsection (a) shall be effective for 30 days beginning on the day after the date of the issuance of the proclamation and shall terminate when that 30-day period expires unless there is enacted into law a joint resolution of approval under section 203 with respect to the proclamation. (2)Exercise of powers and authorities (A)Exercise pursuant to proclamationSubject to section 201(e), any emergency power or authority made available under a provision of law specified pursuant to section 201(b)(1) may be exercised pursuant to a declaration of a national emergency upon the issuance of the proclamation. That power or authority may not be exercised on or after the 30-day period described in paragraph (1) unless there is enacted into law a joint resolution of approval under section 203 approving— 
(i)the proclamation of the national emergency; and (ii)the exercise of the power or authority specified by the President in such proclamation. 
(B)Exercise pursuant to Executive orderSubject to section 201(e), any emergency power or authority made available under an Executive order pursuant to section 201(b)(2) may be exercised pursuant to a declaration of a national emergency upon the issuance of the Executive order specifying the power or authority. That power or authority may not be exercised on or after the earlier of— (i)the date of the termination of the proclamation declaring the emergency to which the Executive order relates; or 
(ii)the date that is 30 days after the date of the issuance of such Executive order, unless there is enacted into law a joint resolution of approval under section 203 approving the exercise of the power or authority specified by the President in such Executive order. (b)Renewal of national emergenciesA national emergency declared by the President under section 201(a) or previously renewed under this subsection that is not otherwise terminated pursuant to subsection (a) or (c) or section 204 shall terminate on the date that is one year after the date on which the President transmitted to Congress the proclamation declaring the emergency or the date on which Congress enacted into law a previous renewal pursuant to this subsection, unless— 
(1)the President publishes in the Federal Register and transmits to Congress an Executive order renewing the emergency; and (2)there is enacted into law a joint resolution of approval renewing the emergency pursuant to section 203 before the termination of the emergency or previous renewal of the emergency. 
(c)Termination of national emergencies 
(1)In generalAny national emergency declared by the President under section 201(a) shall terminate on the earliest of— (A)the date provided for in subsection (a); 
(B)the date provided for in subsection (b); (C)the date specified in a joint resolution of termination under section 203; 
(D)the date specified in a proclamation of the President terminating the emergency; or (E)the date specified in section 204. 
(2)Effect of terminationEffective on the date of the termination of a national emergency under paragraph (1)— (A)any powers or authorities exercised by reason of the emergency shall cease to be exercised; 
(B)any amounts reprogrammed or transferred under any provision of law with respect to the emergency that remain unobligated on that date shall be returned and made available for the purpose for which such amounts were appropriated; and (C)any contracts entered into under any provision of law relating to the emergency shall be terminated. 
203.Review by Congress of national emergencies 
(a)Joint resolution of approval definedIn this section, the term joint resolution of approval means a joint resolution that contains only the following provisions after its resolving clause: (1)A provision approving— 
(A)a proclamation of a national emergency made under section 201(a); (B)an Executive order issued under section 201(b)(2); or 
(C)an Executive order issued under section 202(b). (2)A provision approving a list of all or a portion of the provisions of law specified by the President under section 201(b) in the proclamation or Executive order that is the subject of the joint resolution. 
(b)Joint resolution of termination definedIn this section, the term joint resolution of termination means a resolution introduced in the House or Senate to terminate— (1)a national emergency declared under this Act; or 
(2)the exercise of any authorities pursuant to that emergency. (c)Procedures for consideration of joint resolutions of approval (1)IntroductionAfter the President transmits to Congress a proclamation declaring a national emergency under section 201(a), or an Executive order specifying emergency powers or authorities under section 201(b)(2) or renewing a national emergency under section 202(b), a joint resolution of approval may be introduced in either House of Congress by any member of that House. 
(2)Committee referral in the SenateIn the Senate, a joint resolution of approval shall be referred to the appropriate committee. (3)Consideration in SenateIn the Senate, the following shall apply: 
(A)Reporting and dischargeIf the committee to which a joint resolution of approval has been referred has not reported it at the end of 10 calendar days after its introduction, that committee shall be discharged from further consideration of the resolution and it shall be placed on the Calendar of Business. (B)Proceeding to considerationNotwithstanding Rule XXII of the Standing Rules of the Senate, when the committee to which a joint resolution of approval is referred has reported the resolution, or when that committee is discharged under subparagraph (A) from further consideration of the resolution, it is at any time thereafter in order to move to proceed to the consideration of the joint resolution, and all points of order against the joint resolution (and against the motion to proceed to the consideration of the joint resolution) are waived. The motion to proceed shall be debatable for 4 hours evenly divided between a proponent and an opponent of the joint resolution of approval. The motion is not subject to amendment, or to a motion to postpone, or to a motion to proceed to the consideration of other business. A motion to reconsider the vote by which the motion is agreed to or disagreed to shall not be in order. If a motion to proceed to the consideration of a joint resolution of approval is agreed to, the joint resolution shall remain the unfinished business of the Senate until disposed of. 
(C)Floor considerationThere shall be 10 hours of consideration on a joint resolution of approval, to be divided evenly between the proponents and opponents of the joint resolution. There shall be a total of 2 hours of debate on any debatable motions in connection with the joint resolution, to be divided evenly between the proponents and opponents of the joint resolution. (D)AmendmentsNo amendments shall be in order with respect to a joint resolution of approval in the Senate. 
(E)Motion to reconsider vote on passageA motion to reconsider a vote on passage of a joint resolution of approval shall not be in order. (F)AppealsPoints of order and appeals from the decision of the Presiding Officer, shall be decided without debate. 
(4)Consideration in House of RepresentativesIn the House of Representatives, the following shall apply: (A)Reporting and dischargeIf any committee to which a joint resolution of approval has been referred has not reported it to the House within seven legislative days after the date of referral, such committee shall be discharged from further consideration of the joint resolution. 
(B) 
(i)Proceeding to considerationBeginning on the third legislative day after each committee to which a joint resolution of approval has been referred reports it to the House or has been discharged from further consideration, it shall be in order to move to proceed to consider the joint resolution of approval in the House. All points of order against the motion are waived, except as provided in clause (ii) and clause (iii). The previous question shall be considered as ordered on the motion to its adoption without intervening motion. The motion shall not be debatable. A motion to reconsider the vote by which the motion is disposed of shall not be in order. (ii)A motion to proceed to consider a joint resolution of approval shall not be in order after the House has disposed of another motion to proceed on that joint resolution of approval. 
(iii)A motion to proceed to the consideration of a joint resolution of approval of an Executive order described in subsection (a)(1) or a list described in subsection (a)(2) shall not be in order prior to the enactment of a joint resolution of approval of the proclamation described in subsection (a)(1) that is the subject of such Executive order or list. (C)ConsiderationUpon adoption of the motion to proceed in accordance with subparagraph (B)(i), the joint resolution of approval shall be considered as read. All points of order against the joint resolution of approval and against its consideration are waived. The previous question shall be considered as ordered on the joint resolution of approval to final passage without intervening motion except two hours of debate equally divided and controlled by the sponsor of the joint resolution of approval (or a designee) and an opponent. A motion to reconsider the vote on passage of the joint resolution of approval shall not be in order. 
(5)Coordination with action by other House 
(A)In generalIf, before the passage by one House of a joint resolution of approval of that House, that House receives from the other House a joint resolution of approval with regard to the same proclamation or Executive order, then the following procedures shall apply: (i)The joint resolution of approval of the other House shall not be referred to a committee. 
(ii)With respect to a joint resolution of approval of the House receiving the joint resolution— (I)the procedure in that House shall be the same as if no joint resolution of approval had been received from the other House; but 
(II)the vote on passage shall be on the joint resolution of approval of the other House. (iii)Upon the failure of passage of the joint resolution of approval of the other House, the question shall immediately occur on passage of the joint resolution of approval of the receiving House. 
(B)Treatment of legislation of other HouseIf one House fails to introduce a joint resolution of approval under this section, the joint resolution of approval of the other House shall be entitled to expedited floor procedures under this section. (C)Application to revenue measuresThe provisions of this paragraph shall not apply in the House of Representatives to a joint resolution of approval which is a revenue measure. 
(6)Treatment of veto messageDebate on a veto message in the Senate under this section shall be 1 hour evenly divided between the majority and minority leaders or their designees. (d)Procedures for consideration of joint resolutions To terminate (1)IntroductionAfter the President transmits to Congress a proclamation declaring a national emergency under section 201(a), or an Executive order specifying emergency powers or authorities under section 201(b)(2) or renewing a national emergency under section 202(b), a joint resolution to terminate may be introduced in either House of Congress by any member of that House. 
(2)Committee referral in the SenateIn the Senate, a joint resolution to terminate shall be referred to the appropriate committee. (3)Consideration in SenateIn the Senate, the following shall apply: 
(A)Reporting and dischargeIf the committee to which a joint resolution to terminate has been referred has not reported it at the end of 10 calendar days after its introduction, that committee shall be discharged from further consideration of the resolution and it shall be placed on the Calendar of Business. (B)Proceeding to considerationNotwithstanding Rule XXII of the Standing Rules of the Senate, when the committee to which a joint resolution to terminate is referred has reported the resolution, or when that committee is discharged under subparagraph (A) from further consideration of the resolution, it is at any time thereafter in order to move to proceed to the consideration of the joint resolution, and all points of order against the joint resolution (and against the motion to proceed to the consideration of the joint resolution) are waived. The motion to proceed shall be debatable for 4 hours evenly divided between a proponent and an opponent of the joint resolution of approval. The motion is not subject to amendment, or to a motion to postpone, or to a motion to proceed to the consideration of other business. A motion to reconsider the vote by which the motion is agreed to or disagreed to shall not be in order. If a motion to proceed to the consideration of a joint resolution of approval is agreed to, the joint resolution shall remain the unfinished business of the Senate until disposed of. 
(C)Floor considerationThere shall be 10 hours of consideration on a joint resolution to terminate, to be divided evenly between the proponents and opponents of the joint resolution. There shall be a total of 2 hours of debate on any debatable motions in connection with the joint resolution, to be divided evenly between the proponents and opponents of the joint resolution. (D)AmendmentsNo amendments shall be in order with respect to a joint resolution to terminate in the Senate. 
(E)Motion to reconsider vote on passageA motion to reconsider a vote on passage of a joint resolution to terminate shall not be in order. (F)AppealsPoints of order and appeals from the decision of the Presiding Officer, shall be decided without debate. 
(4)Consideration in House of RepresentativesIn the House of Representatives, the following shall apply: (A)Reporting and dischargeIf any committee to which a joint resolution to terminate has been referred has not reported it to the House within seven legislative days after the date of referral such committee shall be discharged from further consideration of the joint resolution. 
(B)Proceeding to considerationBeginning on the third legislative day after each committee to which a joint resolution to terminate has been referred reports it to the House or has been discharged from further consideration thereof, it shall be in order to move to proceed to consider the joint resolution to terminate in the House. All points of order against the motion are waived, except that such a motion shall not be in order after the House has disposed of a motion to proceed on the joint resolution to terminate. The previous question shall be considered as ordered on the motion to its adoption without intervening motion. The motion shall not be debatable. A motion to reconsider the vote by which the motion is disposed of shall not be in order. (C)ConsiderationThe joint resolution to terminate shall be considered as read. All points of order against the joint resolution to terminate and against its consideration are waived. The previous question shall be considered as ordered on the joint resolution to terminate to final passage without intervening motion except one hour of debate equally divided and controlled by the sponsor of the joint resolution to terminate (or a designee) and an opponent. A motion to reconsider the vote on passage of the joint resolution to terminate shall not be in order. 
(5)Coordination with action by other House 
(A)In generalIf, before the passage by one House of a joint resolution to terminate of that House, that House receives from the other House a joint resolution to terminate with regard to the same proclamation or Executive order, then the following procedures shall apply: (i)The joint resolution to terminate of the other House shall not be referred to a committee. 
(ii)With respect to a joint resolution to terminate of the House receiving the joint resolution— (I)the procedure in that House shall be the same as if no joint resolution to terminate had been received from the other House; but 
(II)the vote on passage shall be on the joint resolution to terminate of the other House. (iii)Upon the failure of passage of the joint resolution to terminate of the other House, the question shall immediately occur on passage of the joint resolution to terminate of the receiving House. 
(B)Treatment of legislation of other HouseIf one House fails to introduce a joint resolution to terminate under this section, the joint resolution to terminate of the other House shall be entitled to expedited floor procedures under this section. (C)Application to revenue measuresThe provisions of this paragraph shall not apply in the House of Representatives to a joint resolution of approval which is a revenue measure. 
(6)Treatment of veto messageDebate on a veto message in the Senate under this section shall be 1 hour evenly divided between the majority and minority leaders or their designees. (e)Rule of constructionThe enactment of a joint resolution of approval or a joint resolution of termination under this section may not be interpreted to serve as a grant or modification by Congress of statutory authority for the emergency powers of the President. 
(f)Rules of the House and SenateThis section is enacted by Congress— (1)as an exercise of the rulemaking power of the Senate and the House of Representatives, respectively, and as such is deemed a part of the rules of each House, respectively, but applicable only with respect to the procedure to be followed in the House in the case of joint resolutions described in this section, and supersedes other rules only to the extent that it is inconsistent with such other rules; and 
(2)with full recognition of the constitutional right of either House to change the rules (so far as relating to the procedure of that House) at any time, in the same manner, and to the same extent as in the case of any other rule of that House. 204.Bar on permanent emergencies (a)In generalAny national emergency declared by the President under section 201(a), and not otherwise terminated, shall automatically terminate on the date that is 5 years after the date of its declaration. 
(b)Emergencies already in effectAny national emergency declaration that remains in force as of the date of the enactment of this section and— (1)has been in effect for 3 years or fewer as of such date, shall automatically terminate on the date that is 5 years after the date of the enactment of this section; or 
(2)has been in effect for more than 3 years as of such date, shall automatically terminate on the date that is 2 years after the date of the enactment of this section. (c)Effect of terminationIf a national emergency declaration terminates pursuant to this section, no emergency may subsequently be declared based on substantially the same facts and circumstances.. 
303.Reporting requirementsSection 401 of the National Emergencies Act (50 U.S.C. 1641) is amended— (1)by amending subsection (c) to read as follows: 
 
(c)Report upon declaration or renewal of national emergencyThe President shall transmit to Congress, concurrently with any proclamation declaring a national emergency under section 201(a), any Executive order specifying emergency powers or authorities under section 201(b)(2), or any Executive order renewing a national emergency under section 202(b), a written report that includes each of the following: (1)A description of the circumstances necessitating the declaration of a national emergency, the renewal of such an emergency, or the use of a new emergency authority specified in the Executive order, as the case may be. 
(2)The estimated duration of the national emergency, or a statement that the duration of the national emergency cannot reasonably be estimated at the time of transmission of the report. (3)A summary of the actions the President or other officers intend to take, including any reprogramming or transfer of funds, and the statutory authorities the President and such officers expect to rely on in addressing the national emergency. 
(4)In the case of a renewal of a national emergency, a summary of the actions the President or other officers have taken in the preceding one-year period, including any reprogramming or transfer of funds, to address the emergency.; and (2)by adding at the end the following: 
 
(d)Report on expenditures and activities during national emergency or warNot later than 90 days after the end of each 180-day period following a proclamation declaring a national emergency under section 201(a) or a declaration of war by the Congress, the President shall transmit to Congress a report on— (1)the total expenditures of the United States Government during such 180-day period which are directly attributable to the exercise of powers and authorities conferred by such declaration; and 
(2)with respect to a declaration of a national emergency— (A)the status of the emergency; and 
(B)the actions the President or other officers have taken pursuant to such emergency and authorities the President and such officers have relied on in addressing the emergency. (e)Final report on expenditures or activities during national emergency or warNot later than 90 days after the termination of a national emergency under section 201(a) or a declaration of war by the Congress, the President shall transmit to Congress a final report on each matter described in paragraphs (1) and (2) of subsection (d) with respect to such emergency or war. 
(f)Provision of information to CongressThe President shall provide to Congress such other information as Congress may request in connection with any national emergency in effect under title II. (g)Public disclosureThe reports described in subsections (c), (d), and (e) shall be in unclassified form and shall be made public at the same time as their transmission to Congress, although a classified annex may be provided to Congress as necessary.. 
304.Disclosures to Congress of presidential documents relating to emergency actions 
(a)In general 
(1)Not later than 30 days after the conclusion of the process for approval, adoption, or revision of any presidential emergency action document, the President shall submit that document to the appropriate congressional committees. (2)Not later than 180 days after the conclusion of the process for approval, adoption, or revision of any presidential emergency action document, the head of each relevant Federal department and agency shall complete a declassification review of the document and shall make public any declassified portions of the document. If significant portions of the document remain classified, the respective head shall release an unclassified summary of the document. 
(b)Documents in existence before date of enactment 
(1)Not later than 15 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees all presidential emergency action documents in existence before such date of enactment. (2)Not later than 1 year after the date of enactment of this Act, the head of each relevant Federal department and agency shall complete a declassification review of all presidential emergency action documents in existence before such date of enactment, and shall make public any declassified portions of the documents. If significant portions of the document remain classified, the respective head shall release an unclassified summary of the document. 
(c)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees, with respect to a presidential emergency action document, means— 
(A)the Committee on Oversight and Reform, the Committee on the Judiciary, and the Permanent Select Committee on Intelligence of the House of Representatives; (B)the Committee on Homeland Security and Governmental Affairs, the Committee on the Judiciary, and the Select Committee on Intelligence of the Senate; and 
(C)any other committee of the Senate or the House of Representatives with jurisdiction over the subject matter addressed in the presidential emergency action document. (2)Presidential emergency action documentThe term presidential emergency action document means— 
(A)each of the approximately 56 documents described as presidential emergency action documents in the budget justification materials for the Office of Legal Counsel of the Department of Justice submitted to Congress in support of the budget of the President for fiscal year 2018; and (B)any other pre-coordinated legal document, without regard to whether such document was promulgated before, on, or after the date of the enactment of this Act, that— 
(i)is designated as a presidential emergency action document; or (ii)is designed to implement a presidential decision or transmit a presidential request when an emergency disrupts normal governmental or legislative processes. 
305.Conforming amendments 
(a)National Emergencies ActTitle III of the National Emergencies Act (50 U.S.C. 1631) is repealed. (b)International Emergency Economic Powers ActSection 207 of the International Emergency Economic Powers Act (50 U.S.C. 1706) is amended— 
(1)in subsection (b), by striking concurrent resolution and inserting joint resolution; and (2)by adding at the end the following: 
 
(e)In this section, the term National Emergencies Act means the National Emergencies Act, as in effect on the day before the date of the enactment of the National Emergencies Reforms Act.. 306.Effective date; applicability (a)In generalExcept as provided in subsection (c), this title and the amendments made by this title shall— 
(1)take effect on the date of the enactment of this Act; and (2)apply with respect to national emergencies declared under section 201 of the National Emergencies Act, as amended by section 302 of this title, on or after that date. 
(b)Applicability to recently declared emergencyA national emergency declared under section 201 of the National Emergencies Act not later than 90 days before the date of the enactment of this Act shall be treated for purposes of subsection (a)(2) as being declared on such date of enactment. (c)Applicability to renewals of existing emergencies previously declaredThe amendments made by this title, other than the amendments made with respect to the renewal of a national emergency under section 202(b) of the National Emergencies Act, shall not apply with respect to any national emergency declared under section 201 of the National Emergencies Act before the date of the enactment of this Act. Each such emergency shall terminate on the date that is one year after the date of enactment of this Act, unless the emergency is renewed in accordance with such section 202(b) as so amended. 
 
